      Case 6:18-cv-06063-RTD Document 19                Filed 10/10/19 Page 1 of 2 PageID #: 52



 1                               UNITED STATES DISTRICT COURT
 2
                                 WESTERN DISTRICT OF ARKANSAS
 3

 4   EVERT MASON,                                       Case No.: 6:18-cv-06063-SOH
 5                  Plaintiff,
 6                                                      NOTICE OF SETTLEMENT
     vs.
 7
     CAPITAL ONE BANK (USA), N.A.,
 8
                    Defendant.
 9

10          NOTICE IS HEREBY GIVEN that Plaintiff Evert Mason (“Plaintiff”) and Defendant

11   Capital One Bank (USA), N.A. (“Defendant”) have reached a settlement in the above-captioned
12
     matter. Plaintiff intends to file a Stipulation of Disimssal within sixty (60) days once the
13
     Settlement Agreement has been finalized. Pending Joint Stipulation of Dismissal, Plaintiff
14
     respectfully requests this honorable Court to vacate all deadlines.
15

16                                                         RESPECTFULLY SUBMITTED,

17

18
            Dated: October 10, 2019                        By:/s/ Adam T. Hill
19                                                         Adam T. Hill
                                                           The Law Office of Jeffrey Lohman, P.C.
20                                                         4740 Green River Rd., Suite 310
                                                           Corona, CA 92880
21
                                                           Tel. (657) 236-3525
22                                                         E: AdamH@jlohman.com
                                                           Attorney for Plaintiff, EVERT MASON
23

24

25

26

27

28

                                          NOTICE OF SETTLEMENT

                                                     -1-
      Case 6:18-cv-06063-RTD Document 19               Filed 10/10/19 Page 2 of 2 PageID #: 53



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on October 10, 2019, a true and correct copy of the foregoing
 3
     NOTICE OF SETTLEMENT using the CM/ECF system, which will provide notification to the
 4
     following:
 5

 6
     Megan P. Stephens
 7   BURR & FORMAN, LLP
     420 North 20th Street, Suite 3400
 8
     Birmingham, Alabama 35203
 9   Megan.stephens@burr.com
     Tel: (205) 251-3000
10   Fax: (205) 714-6893
11

12                                                        By:/s/ Adam T. Hill
                                                          Adam T. Hill
13                                                        The Law Office of Jeffrey Lohman, P.C.
                                                          4740 Green River Rd., Suite 310
14
                                                          Corona, CA 92880
15                                                        Tel. (657) 236-3525
                                                          E: AdamH@jlohman.com
16                                                        Attorney for Plaintiff, EVERT MASON
17

18

19

20

21

22

23

24

25

26

27

28

                                         NOTICE OF SETTLEMENT

                                                    -2-
